Title: To Thomas Jefferson from Albert Gallatin, 16 February 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  Dear Sir 
                  Feby. 16 1804
               
               Gen. Jackson called last night and stated that a true bill having been found agt. Putnam, although he believed him innocent & persecuted, yet he thought he ought to resign: and he wishes that idea to be communicated to him. Is that proper under present circumstances? I have sketched a letter to the Collector, which, if it shall meet with your approbation, I will show in the first place to Gen. Jackson & then transmit.
               The General is warm against Morse for having coalesced with Gibbons. Him I have once seen, and that he is a bitter federalist and was so not twelvemonth ago I do know. Morse’s object appears, however, to have been altogether laudable & his motives are certainly pure.
               Gen. Jackson says that he will recommend a successor who is now harbour master of Savannah; his name I think Wymbley or Wimbleton, he will write on the subject. Choate would not do—He is also very desirous that the dist. atty. Mitchell should be judge supreme court; if taken in S. Cara., he recommends Gaillard the late Speaker.
               Respectfully Your obt. Servt.
               
                  Albert Gallatin 
               
            